Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 15-cv-02759-CMA

   STATE OF COLORADO AND UNITED STATES OF AMERICA, ex rel.,
   RHONDA LOVATO,

         Plaintiffs,

   v.

   KINDRED HEALTHCARE, INC., a Kentucky corporation, d/b/a Kindred Hospital Aurora,
   d/b/a Kindred Hospital Denver, a Kentucky corporation,
   DR. ERIC YAEGER,
   WESTERN AMBULANCE CO, LLC, a Colorado corporation,
   NORTHGLENN OPERATIONS, LLC, a Colorado corporation, d/b/a Avamere
   Transitional Care, d/b/a Rehab-Malley,

         Defendants.


                       ORDER ADOPTING RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the December 14, 2020 Recommendation of

   United States Magistrate Judge on four pending motions to dismiss independently filed

   by each Defendant in this case. (Doc. # 134.) Therein, Magistrate Judge Nina Y. Wang

   recommends that this Court grant both Malley’s Motion to Dismiss (Doc. # 96) and

   Western’s Motion to Dismiss (Doc. # 125) and grant in part and deny in part both

   Kindred’s Motion to Dismiss (Doc. # 96) and Dr. Yaeger’s Motion to Dismiss (Doc. #

   98). Plaintiff/Relator Rhonda Lovato timely objected to some portions of the

   Recommendation. For the following reasons, the Court adopts the Recommendation.
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 2 of 28




                                     I.     BACKGROUND

          Judge Wang’s Recommendation provides a recitation of the factual and

   procedural background of this dispute and is incorporated herein by reference. See 28

   U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

   what is necessary to address Plaintiff/Relator’s Objection to the Recommendation.

          Plaintiff/Relator Rhonda Lovato worked as the Market Chief Nurse Executive in

   Defendant Kindred Healthcare Inc.’s (“Kindred”) long-term acute care hospitals

   (“LTACH”) in Denver and Aurora, Colorado. (Doc. # 74 at ¶ 14.) Kindred is a healthcare

   provider whose LTACHs serve Medicaid and Medicare participants and “specialize in

   the treatment of patients with serious medical conditions that require intense, special

   treatment for an extended period of time (usually 20 to 30 days).” (Id. at ¶¶ 17, 21–22.)

   Defendant Eric Yaeger (“Dr. Yaeger”) is a licensed pulmonologist who specializes in

   critical care medicine and internal medicine and contracts with Kindred to serve as its

   Medical Director and attending physician at its LTACHs in Denver and Aurora. See (id.

   at ¶¶ 29–30). Dr. Yaeger is also the Medical Director of Defendant Western Ambulance

   Co., LLC (“Western”) and Defendant Northglenn Operations, LLC, d/b/a Avamere

   Transition Care and Rehabilitation—Malley (“Malley”), a skilled nursing facility. (Id. at ¶¶

   31–36.)

          As Market Chief Nurse Executive, Ms. Lovato was responsible for a variety of

   different tasks, from managing Kindred’s daily operations, to monitoring Kindred’s

   patient care expenditures, to working with Dr. Yaeger to ensure adherence to medical

   staff guidelines. See (id. at ¶ 70). Ms. Lovato alleges that during her employment she

                                                2
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 3 of 28




   witnessed and became aware of Kindred’s and Dr. Yaeger’s false and fraudulent bills

   submitted to the federal and State of Colorado governments (collectively, the

   “Government”). See (id. at ¶¶ 71–73, 78, 92). Specifically, Ms. Lovato alleges that

   Kindred and Dr. Yaeger manipulated patients’ diagnosis related group (“DRG”)—an

   evaluation of the patient’s primary and secondary diagnoses that determines the

   payment weight assigned to the patient—to procure higher reimbursements by adding

   diagnoses or complications to the DRGs; discharged patients on the date when

   Medicare/Medicaid would no longer cover the patients’ care even when discharge was

   clinically inappropriate; fostered improper relationships between Kindred and Dr.

   Yaeger and Western Ambulance and Malley; billed for services, such as physician

   “rounding” and intensive care, that either did not occur or were up-coded; created false

   medical charts; improperly admitted patients; and improperly referred patients to the

   Aurora LTACH to receive higher reimbursements. See (id. at ¶¶ 59–62, 93–100, 112–

   64). Kindred allegedly fostered these improper practices by offering bonuses to

   “leadership” staff who increased patients’ DRG and by retaliating against employees

   who objected to these practices. See (id. at ¶¶ 75, 102–08, 190).

         Concerned with these perceived fraudulent practices, Ms. Lovato raised

   complaints internally, before officially reporting Kindred and Dr. Yaeger to the Colorado

   Department of Public Health and Environment (“CDPHE”) and the federal government.

   See (id. at ¶¶ 15, 76–79, 83–84, 166–72, 177–82). Both the CDPHE and federal

   authorities investigated Kindred based on Ms. Lovato’s complaints and cited Kindred for

   various deficiencies. See (id. at ¶¶ 81–88). According to Ms. Lovato, within one or two

                                               3
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 4 of 28




   days after levying her formal complaint with the CDPHE, Kindred terminated her

   employment. See (id. at ¶¶ 80, 183–89).

          Believing Kindred’s, Dr. Yaeger’s, Western’s, and Malley’s (collectively,

   “Defendants”) conduct violated the False Claims Act (“FCA”), 31 U.S.C. §§ 3279 et

   seq., and the Colorado Medicaid False Claims Act (“CMFCA”), Colo. Rev. Stat. §§ 25.5-

   4-303.5 et seq., Ms. Lovato initiated this qui tam action on behalf of the United States of

   America, the State of Colorado, and herself as Relator on December 18, 2015. (Doc. #

   1.) The United States of America and the State of Colorado declined to intervene in this

   action on September 18, 2019. See (Doc. ## 31, 33, 35, 36).

          Ms. Lovato’s First Amended Complaint (“FAC”) became the operative pleading

   on February 20, 2020. (Doc. # 74.) Pursuant to the FAC, Ms. Lovato asserts nine claims

   for relief: (1) violations of § 3729(a)(1)(A) of the FCA for false claims against Defendants

   (“Claim 1”); (2) violations of § 3729(a)(1)(B) of the FCA for false records against

   Defendants (“Claim 2”); (3) violations of § 3729(a)(1)(G) of the FCA for reverse false

   claims against Defendants (“Claim 3”); (4) violations of § 3730(h) of the FCA for

   retaliatory discharge against Kindred (“Claim 4”); (5) violations of § 25.5-4-305(1)(a) of

   the CMFCA for false claims against Defendants (“Claim 5”); (6) violations of § 25.5-4-

   305(1)(b) of the CMFCA for false records against Defendants (“Claim 6”); (7) violations

   of § 25.5-4-305(1)(f) of the CMFCA for reverse false claims against Defendants (“Claim

   7”); (8) violations of § 25.5-4-306(7) of the CMFCA for retaliatory discharge against

   Kindred (“Claim 8”); and (9) violation of Colorado state law for wrongful discharge in

   violation of public policy against Kindred (“Claim 9”). See generally (Doc. # 74).

                                                4
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 5 of 28




           The Court referred the instant Motions to Dismiss to Judge Wang, who issued

   her Recommendation on December 14, 2020. Ms. Lovato timely objected to the

   Recommendation. (Doc. # 137.) Kindred and Dr. Yaeger filed responses. (Doc. ## 139,

   140.)

                                  II.    LEGAL STANDARDS

   A.      REVIEW OF A RECOMMENDATION

           When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

           In the absence of a timely objection, however, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

   927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (stating that “[i]t does not appear that Congress intended to require district court review

   of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

   when neither party objects to those findings.”)).




                                                 5
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 6 of 28




   B.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”

   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of [a] plaintiff’s

   factual allegations are true and construes them in the light most favorable to the

   plaintiff.” Hall, 935 F.2d at 1198. “To survive a motion to dismiss, a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added)

   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the

   context of a motion to dismiss, means that the plaintiff pleaded facts which allow “the

   court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. The Iqbal evaluation requires two prongs of analysis. First, the court

   identifies “the allegations in the complaint that are not entitled to the assumption of

   truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

   conclusory. Id. at 679–81. Second, the court considers the factual allegations “to

   determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations

   state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

                                                  6
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 7 of 28




          However, the court need not accept conclusory allegations without supporting

   factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

   Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

   556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

   of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

   possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

   C.     FEDERAL RULE OF CIVIL PROCEDURE 9(b)

          Ms. Lovato must plead her claims under the FCA and CMFCA with particularity

   under Fed. R. Civ. P. 9(b) because such claims sound in fraud. United States ex rel.

   Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th Cir. 2010) (citing United

   States ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d 702, 727

   (10th Cir. 2006), abrogated on other grounds by Cochise Consultancy, Inc. v. United

   States ex rel. Hunt, 139 S. Ct. 1507 (2019)).

          “Rule 9(b)’s purpose is to afford a defendant fair notice of a plaintiff’s claims and

   the factual grounds supporting those claims.” George v. Urban Settlement Servs., 833

   F.3d 1242, 1255 (10th Cir. 2016) (brackets and internal quotation marks omitted).

   Vague and conclusory allegations of fraud are insufficient. See Andrews v. Heaton, 483

   F.3d 1070, 1076 (10th Cir. 2007). The Tenth Circuit has consistently held that a plaintiff

   “must show the specifics of a fraudulent scheme and provide an adequate basis for a

                                                    7
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 8 of 28




   reasonable inference that false claims were submitted as part of that scheme[,]” such

   as when the plaintiff pleads “factual allegations regarding the who, what, when, where[,]

   and how of the alleged claims.” United States ex rel. Polukoff v. St. Mark’s Hosp., 895

   F.3d 730, 745 (10th Cir. 2018) (internal quotation marks omitted). “Rule 9(b) does not

   require omniscience; rather the Rule requires that the circumstances of the fraud be

   pled with enough specificity to put defendants on notice as to the nature of the claim.”

   Id. (internal quotation marks omitted).

                                      III.   DISCUSSION

          The Court’s analysis will proceed in two steps. First, the Court will review the

   portions of the Recommendation to which no party objects in order to determine

   whether there are any clear errors in Judge Wang’s findings and conclusions. Second,

   the Court will conduct a de novo review of the portion of the Recommendation to which

   Ms. Lovato objects.

   A.     CLEAR ERROR REVIEW

          Neither party objected to the following determinations by Judge Wang:

          1. that the Court should decline to convert the portions of Kindred’s and Dr.

              Yaeger’s Motions to Dismiss that concern the public disclosure bar

              affirmative defense into a motion for summary judgment (Doc. # 134 at 16);

          2. that the Court should decline to consider the adequacy of Kindred’s and Dr.

              Yaeger’s public disclosure bar affirmative defense, and the exhibits offered in

              support of that affirmative defense, at this juncture and that the Court should

              deny Kindred’s and Dr. Yaeger’s Motions to Dismiss in this regard (id. at 16–

                                                8
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 9 of 28




             17) (citing United States ex rel. Foreman v. AECOM, 454 F. Supp. 3d 254,

             263–64 (S.D.N.Y. 2020));

          3. that Plaintiff’s allegations are sufficient to state an FCA claim against Kindred

             and Dr. Yaeger for fraudulent billing for services not provided (id. at 25–30,

             38–45);

          4. therefore, that Kindred’s and Dr. Yaeger’s Motions to Dismiss should be

             denied to the extent they seek dismissal of Plaintiff’s false claims and false

             records causes of action for fraudulent billing for services not provided (Doc.

             # 134 at 25–30);

          5. that Plaintiff fails to state an FCA claim for violation of the Anti-Kickback

             Statute, 42 U.S.C. § 1320a-7b, against all Defendants;

          6. therefore, that Plaintiff’s FCA claims against all Defendants should be

             dismissed to the extent they rely on the Anti-Kickback Statute;

          7. that Plaintiff fails to state an FCA claim for purported violations of the Stark

             Law, 42 U.S.C. § 1395nn, against all Defendants;

          8. therefore, that Plaintiff’s claims against Western and Malley—i.e., Claims 1,

             2, 5, and 6—should be dismissed because said claims are dependent on

             alleged violations of the Anti-Kickback Statute and Stark Law;

          9. that Plaintiff’s Claims 1, 2, 5, and 6 should remain against Kindred and Dr.

             Yaeger to the extent those claims are premised on alleged fraudulent billing

             for services not provided, not reasonable/necessary, or not billed at the

             commensurate level of care provided (id. at 45);

                                                9
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 10 of 28




           10. that Plaintiff fails to allege plausible reverse false claims causes of action

               against all Defendants (id. at 45–48);

           11. therefore, that Defendants’ Motions to Dismiss should be granted with

               respect to Plaintiff’s reverse false claims, and Claims 3 and 7 should be

               dismissed;

           12. that Plaintiff has plausibly pleaded a retaliatory discharge claim under the

               FCA (id. at 48–51);

           13. therefore, that Kindred’s Motion to Dismiss should be denied to the extent it

               seeks dismissal of Plaintiff’s FCA retaliatory discharge claim;

           14. that Dr. Yaeger fails to satisfy his heavy burden to prove that striking many of

               Plaintiff’s allegations, which he argues are scandalous, inflammatory,

               irrelevant, and prejudicial to him and his reputation, is justified (id. at 52–53);

               and

           15. therefore, that Dr. Yaeger’s Motion to Dismiss should be denied in this

               regard.

           The Court has reviewed the relevant pleadings concerning the above claims as

    well as the Recommendation. Based on this review, the Court concludes that Judge

    Wang’s thorough and comprehensive analyses and recommendations are correct, and

    “there is no clear error on the face of the record.” Fed. R. Civ. P. 72 advisory

    committee’s note. Therefore, the Court adopts the applicable portions of the

    Recommendation, grants Malley and Western’s Motions to Dismiss, and grants in part

    and denies in part Kindred and Dr. Yaeger’s Motions to Dismiss in accordance with said

                                                 10
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 11 of 28




    portions of the Recommendation. See Summers, 927 F.2d at 1167 (explaining that in

    the absence of a timely objection, “the district court may review a magistrate [judge’s]

    report under any standard it deems appropriate.”).

    B.     DE NOVO REVIEW

           Ms. Lovato objects to the Recommendation to the extent it concludes that (1)

    she has failed to state factually false FCA claims for manipulation of DRGs, improper

    discharge, and improper referrals to LTACHs with higher reimbursement rates; (2) she

    has failed to state legally false FCA claims for improper patient admissions; and (3) her

    state-law claim for wrongful discharge in violation of public policy should be dismissed

    as duplicative of her FCA retaliation claim. The Court overrules each of Ms. Lovato’s

    objections in turn, finding no cause to overturn Judge Wang’s well-reasoned, 55-page

    Recommendation.

           1.     FCA Claims

                  a.      Applicable Law

           As pertinent to the instant case, the FCA imposes liability on any person who:

           (A) knowingly presents, or causes to be presented, a false or fraudulent
           claim for payment or approval;
           (B) knowingly makes, uses, or causes to be made or used, a false record
           or statement material to a false or fraudulent claim; [or] . . .
           (G) knowingly makes, uses, or causes to be made or used, a false record
           or statement material to an obligation to pay or transmit money or property
           to the Government, or knowingly conceals or knowingly and improperly
           avoids or decreases an obligation to pay or transmit money or property to
           the Government[.]

    31 U.S.C. §§ 3729(a)(1)(A), (B), (G). For the purposes of the FCA, “knowingly” does not

    require “proof of specific intent to defraud”; rather, it requires at least a “reckless
                                                  11
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 12 of 28




    disregard of the truth or falsity of the information.” United States v. The Boeing Co., 825

    F.3d 1138, 1149 (10th Cir. 2016) (quoting 31 U.S.C. § 3729(b)(1)).

           Similarly, the CMFCA imposes liability regarding the submission of Medicaid

    claims to the State of Colorado if any person:

           (a) Knowingly presents, or causes to be presented, a false or fraudulent
           claim for payment or approval;
           (b) Knowingly makes, uses, or causes to be made or used a false record or
           statement material to a false or fraudulent claim; [or] . . .
           (f) Knowingly makes, uses, or causes to be made or used, a false record or
           statement material to an obligation to pay or transmit money or property to
           the state in connection with the “Colorado Medical Assistance Act”, or
           knowingly conceals or knowingly and improperly avoids or decreases an
           obligation to pay or transmit money or property to the state in connection
           with the “Colorado Medical Assistance Act[.]”

    Colo. Rev. Stat. §§ 25.5-4-305(1)(a), (b), (f).1

           Ultimately, to plead cognizable false claims or false records causes of action, Ms.

    Lovato must allege: (1) “a false statement, [false record,] or fraudulent course of

    conduct”; (2) “made with the requisite scienter”; (3) “that is material”; and (4) “that

    results in a claim to the Government[.]” United States ex rel. Janssen v. Lawrence

    Mem’l Hosp., 949 F.3d 533, 539 (10th Cir. 2020) (emphasis omitted) (applying these

    four factors to false claims, false records, and reverse false claims under the FCA).

           The FCA recognizes two types of actionable false claims—

           factually false claims and legally false claims. In a run-of-the-mill “factually
           false” case, proving falsehood is relatively straightforward: A relator must
    1Judge Wang focused in her Recommendation, and this Court will focus herein, on Ms.
    Lovato’s FCA claim and associated case law. Given the substantial similarities between the
    FCA and the CMFCA, the Court’s analysis applies equally to Ms. Lovato’s CMFCA claims. See
    United States ex rel. Rahimi v. Zydus Pharm. (USA), Inc., No. CV 15-6536-BRM-DEA, 2017 WL
    1503986, at *12 (D.N.J. Apr. 26, 2017). The parties have not objected to this treatment of Ms.
    Lovato’s claims.
                                                  12
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 13 of 28




           generally show that the government payee has submitted “an incorrect
           description of goods or services provided or a request for reimbursement
           for goods or services never provided.” By contrast, in a claim based on an
           alleged legal falsehood, the relator must demonstrate that the defendant
           has “certifie[d] compliance with a statute or regulation as a condition to
           government payment,” yet knowingly failed to comply with such statute or
           regulation.

    U.S. ex rel. Conner v. Salina Reg'l Health Ctr., Inc., 543 F.3d 1211, 1217 (10th Cir.

    2008) (brackets and emphasis in original).

                  b.     Analysis

                        i.     Manipulation of DRGs

           Ms. Lovato argues in her Objection that Judge Wang erred in holding that she

    had not adequately alleged that Dr. Yaeger and Kindred’s manipulation of DRGs

    caused inflated Government reimbursements.

           Under certain circumstances, a relator may plead a plausible FCA claim

    predicated on the manipulation of patients’ DRGs, but only where there is a direct

    connection between the inflated DRG and a defendant’s false statements. See United

    States v. Kindred Healthcare, Inc. (“Kindred”), 469 F. Supp. 3d 431, 444–47 (E.D. Pa.

    2020); but cf. United States ex rel. Stephens v. Tissue Science Labs., Inc., 664 F.

    Supp. 2d 1310, 1317–18 (N.D. Ga. 2009) (“Several courts have held that, when a claim

    is submitted based on a patient’s DRG, the materiality requirement of the FCA cannot

    be met[,] . . . because the PPS system pays a standard rate based on the patient

    diagnosis and the DRG code, the itemized charges on a patient’s bill are immaterial to

    the amount of reimbursement a provider receives.” (brackets, internal quotation marks,

    and citations omitted)).

                                                 13
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 14 of 28




           In this case, Ms. Lovato does not plead her DRG-manipulation claim with the

    requisite particularity. Although Ms. Lovato alleges in the FAC that Dr. Yaeger and

    Kindred are responsible for manipulating DRGs, she switches to using the passive

    voice, thereby failing to identify the individuals who allegedly undertook certain actions.

    See, e.g., (Doc. # 74 at 21) (“Defendants would manipulate patients’ DRGs at weekly

    Interdisciplinary Team (“IDT”) meetings, where a coding sheet for each patient was

    passed around to all medical staff in attendance. Those attending the IDT meeting

    would be asked how they could maximize the DRG and/or DRG weight of individual

    patients by trying to find what potentially may be an additional complication or

    comorbidity.” (emphasis added)). Other allegations pertinent to this claim are

    conclusory. See (id. at ¶ 93 (alleging that “Defendant Kindred’s and Defendant Yaeger’s

    goal of maximizing profit . . . was largely achieved by manipulating patients’ DRGs”));

    see also (id. at ¶ 96 (alleging that “[b]y manipulating patients’ diagnoses, thereby

    altering their DRGs, Defendant Kindred was able to increase its rate of reimbursement.

    In doing so, patients’ length of stay (“LOS”) would be increased, providing Defendants

    Kindred and Yaeger with more time to charge for additional services and/or procedures.

    Thus, by manipulating a patient’s DRG, without regard to the actual condition of the

    patient, Defendant Kindred and Defendant Yaeger were both able to increase their

    profits.”)). As Judge Wang found, Ms. Lovato has not identified particular coding sheets

    that were purportedly passed around and altered during weekly Interdisciplinary Team

    meetings. Nor has she alleged facts that would permit a factfinder to conclude that

    Kindred and/or Dr. Yaeger actually manipulated a Medicare or Medicaid patient’s DRG.

                                                 14
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 15 of 28




    Nor has she alleged facts that would permit a factfinder to conclude that manipulated

    DRG codes were actually submitted for payment (e.g., allegations of the amounts billed

    and paid, the claim numbers, or the process for submitting false claims).

           The cases Ms. Lovato cites in her Objection underscore the insufficiency of her

    allegations. For example, in U.S. ex rel. Harris v. Bernad, 275 F. Supp. 2d 1, 8 (D.D.C.

    2003), the court denied a motion to dismiss where the relator provided “evidence in 12

    patient files [that indicated] a discrepancy between the reported treatment and the

    actual treatment administered by the defendants.” In U.S. ex rel. Brunson v. Narrows

    Health & Wellness, LLC, 469 F. Supp. 2d 1048, 1052 (N.D. Ala. 2006), the relators

    “supported their legal theory with facts describing [the defendant’s] billing process, the

    specific codes that were allegedly altered or ‘up-coded,’ the frequency with which the

    allegedly fraudulent claims were submitted, and the time frame in which the allegedly

    fraudulent activity occurred.” In United States v. Crumb, No. CV 15-0655-WS-N, 2016

    WL 4480690, at *20 (S.D. Ala. Aug. 24, 2016), the United States “provide[d] extensive,

    particularized, raw data” in the form of “nearly 300 pages of Medicare and Alabama

    Medicaid claims printouts, identifying patient names, providers, dates of service,

    diagnoses, CPT codes, modifiers, amounts billed and paid, claim numbers, and more[.]”

    Similarly, in United States v. Dental Dreams, LLC, No. CV 13-1141 JH/KBM, 2016 WL

    9777254, at *7 (D.N.M. Sept. 26, 2016), the relator identified, through personal

    knowledge, 40 patient files that resulted in false claims and named the doctors involved

    in making false statements.



                                                 15
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 16 of 28




           Ms. Lovato objects to Judge Wang’s analysis of her exhibits with respect to this

    claim, contending that Judge Wang improperly rejected her well-pleaded allegations

    and determined that the exhibits controlled. It is well established that “[w]hen a

    complaint includes an attached exhibit ‘[the exhibit's] legal effect is to be determined by

    its terms rather than by the allegations of the pleader.’” Brokers' Choice of Am., Inc. v.

    NBC Universal, Inc., 861 F.3d 1081, 1105 (quoting Droppleman v. Horsley, 372 F.2d

    249, 250 (10th Cir. 1967)); see also Jacobsen, 287 F.3d at 941 (“[I]n deciding a 12(b)(6)

    motion, the legal effect of the [attached documents] are determined by the [documents]

    themselves rather than by allegations in the complaint.”) (citing Droppleman)).

           The Court agrees with Kindred that Judge Wang properly considered each

    exhibit and found that either the exhibits failed to support or directly contradicted Ms.

    Lovato’s allegations. Judge Wang meticulously considered the exhibits Ms. Lovato

    incorporated by reference in her complaint as follows:

           Nor is it apparent from the documents relied on by Ms. Lovato, see [#70-10;
           #70-11], that Kindred and/or Dr. Yaeger manipulated these DRGs for the
           purposes of fraudulently inflating the amount of reimbursement received
           from the Government, as opposed to reflect additional services actually
           provided. For instance, though Exhibit 10 shows that there is a change
           between the patient’s DRGs, see [#70-10], it also reflects that the patient
           was put on a ventilator at a later date. [Id.]. Ms. Lovato does not allege that
           the placement of the patient on the ventilator on November 11, 2014 was
           false. [#74 at ¶ 94]. Nor is it clear that Exhibit 10 reflects any manipulation
           of the DRG from finding an additional complication or comorbidity, or any
           other reason. [#70-10]. The same is true of Kindred’s incentive plan—it is
           unclear that it encourages the manipulation of DRGs or other fraudulent
           conduct to increase reimbursements to Kindred. See [#70-12].
                                                   ...
           Ms. Lovato’s reference to Exhibit 9, an electronic-mail message from Hines
           to White, does not—at least on its face—show that the DRG of a patient
           was manipulated in order to maximize the rate of reimbursement, as Relator
           asserts in her First Amended Complaint. [#74 at ¶ 93 (citing #70-10];
                                                 16
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 17 of 28




           Broker’s Choice, of Am., Inc.,. 861 F.3d at 1105 (“[w]hen a complaint
           includes an attached exhibit “[the exhibit’s] legal effect is to be determined
           by its terms rather than by the allegations of the pleader.”). Nor is there a
           further factual allegation that the requested action, i.e., “change of
           language,” was made in this instance, or that Dr. Y[ae]ger had any
           involvement with the submission of the alleged change if it was made.

    (Doc. # 134 at 23–24.)

           Having reviewed the FAC and Ms. Lovato’s exhibits, the Court concurs with

    Judge Wang’s analysis and conclusions regarding the effect of those exhibits. Ms.

    Lovato’s allegations alone are insufficient to state a DRG-manipulation FCA claim with

    particularity. For the reasons articulated by Judge Wang, the exhibits Ms. Lovato

    incorporated by reference do not tip her otherwise deficient allegations into the realm of

    plausibility. Compare (Doc. # 74 at ¶ 103 (alleging that “[i]n order to encourage its

    agents/employees to participate in these fraudulent practices, Defendant Kindred

    implemented a ‘Short Term Incentive Compensation’ (“STIC”) bonus, which was almost

    entirely based on financial indicators, including, but not limited to, the reimbursement

    rate each individual was able to obtain from patients or prospective patients”) (citing

    Doc. # 70-12 (2014-3-21 Letter and Chart regarding STIC Plan)) with (Doc. # 70-12

    (providing no factual support for the allegation that the STIC bonus was based on

    patient reimbursement rates, and vaguely stating that “[m]etrics for the [STIC] plan are

    tied to key performance objectives listed on the balance scorecard . . . .”)).

           The Court agrees with Judge Wang that Ms. Lovato has failed to allege with the

    requisite particularity that Kindred and/or Dr. Yaeger submitted factually false claims

    based on manipulated DRGs. Ms. Lovato’s objections to the contrary are overruled.


                                                 17
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 18 of 28




                       ii.      Fraudulent discharge

           Ms. Lovato also argues that Judge Wang erred in holding that she had not

    adequately alleged Dr. Yaeger’s and Kindred’s fraudulent discharging of patients. With

    respect to this claim, Ms. Lovato alleged as follows:

           97. Defendant Kindred and Defendant Yaeger also attempted to maximize
           profits by discharging Medicare and Medicaid patients based on the date
           that the Government would no longer reimburse them for caring for the
           patient, despite the fact that many of these discharges were not clinically
           appropriate and ended up placing many patients in imminent danger.

           98. For example, Defendants Kindred and Yaeger discharged a patient
           because her stay was approaching the day that Medicare/Medicaid would
           no longer reimburse them, even though she was septic and clearly should
           not have been discharged. The impropriety of the discharge (which was
           done solely to maximize profits), is evidenced by the fact that within twenty-
           four hours of her discharge, the patient had to be admitted to another
           hospital. This example is illustrative of Defendant Kindred’s and Defendant
           Yaeger’s pattern and practice of discharging patients based on the end of
           their ability to seek reimbursement from the Government, and not clinical
           appropriateness.

    (Doc. # 74 at 22.) Ms. Lovato reasserts in her Objection that her allegations are

    sufficient to detail the “who,” “what,” “when,” “where,” and “how” of Defendants’ fraud.

    This Court disagrees.

           In her Objection, Ms. Lovato cites to United States ex rel. Conroy v. Select Med.

    Corp., 211 F. Supp. 3d 1132 (S.D. Ind. 2016), for the proposition that her allegations

    meet the Rule 9(b) standard. However, in Conroy, the relator put the defendants on

    clear notice of the claim by providing, inter alia, the dates of the Medicare-beneficiary

    patient’s admission to and discharge from a particular medical facility. See id. at 1154

    (“Relators describe ‘Patient B’ as a Medicare beneficiary admitted to Select-Evansville

    on September 16, 2011 and discharged on October 19, 2011, after exceeding her five-
                                                 18
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 19 of 28




    sixths date.”). Therefore, the allegations in Conroy afforded the “defendant[s] fair notice

    of [the] plaintiff[s’] claims and the factual grounds supporting those claims.” George v.

    Urban Settlement Servs., 833 F.3d 1242, 1255 (10th Cir. 2016). By contrast, Ms.

    Lovato’s vague allegations in this case include reference to one patient with little to no

    identifying information. Further, Ms. Lovato’s allegation that Dr. Yaeger and Kindred had

    a “pattern and practice of discharging patients based on the end of their ability to seek

    reimbursement from the Government, and not clinical appropriateness” is conclusory.

    The Court finds that Ms. Lovato’s vague and conclusory allegations are insufficient to

    state a claim based on fraudulent discharge of patients. See Andrews v. Heaton, 483

    F.3d 1070, 1076 (10th Cir. 2007). Thus, Ms. Lovato’s objection is overruled.

                       iii.     Diversion to hospitals that reimbursed at higher rates

           In her FAC, Ms. Lovato alleges that Defendants Kindred and Yaeger directed

    prospective Medicaid patients from Kindred Denver to Kindred Aurora, where the rate of

    reimbursement for Medicaid patients is significantly higher. Ms. Lovato alleges that

           152. Defendant Kindred and Defendant Yaeger made these patient care
           decisions without regard to the level of care needed by the patient. See
           Exhibit 18, Pending Worksheet (showing that Medicaid patients would be
           directed to Denver facility prior to even assessing them). Thus, even if the
           severity of a patient’s condition required treatment in an ICU (available only
           at Kindred’s Denver location), Defendants treated the patient in its Aurora
           location—which has only a MOU—in order to allow for Defendant Kindred
           to bill the Government at a significantly higher rate. Plaintiff/Relator Lovato
           specifically witnessed that this decision throughout her employment at
           Defendant Kindred and, upon information and belief, this practice had been
           happening prior to her employment at Defendant Kindred and after she was
           terminated.

    (Doc. # 74 at 34.) Judge Wang concluded in her Recommendation that Ms. Lovato

    failed to establish fraud with the requisite particularity and noted that she could not
                                                 19
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 20 of 28




    discern from Exhibit 18 whether either Kindred or Dr. Yaeger “in fact sent patients to the

    Aurora LTACH when the patients needed care provided only at the Denver LTACH.”

    (Doc. # 134 at 31.)

           In her Objection, Ms. Lovato asserts that Exhibit 18 “demonstrat[es] that

    Medicaid patients who were in need of ICU treatment (namely patients who were on

    ventilators, in sepsis, and unstable) were sent to the Aurora facility prior to even

    assessing them” and she attempts to explain how to read Exhibit 18 for the first time in

    a footnote. (Doc. # 137 at 10 n. 3.) In so arguing, Ms. Lovato departs from her

    characterization of Exhibit 18 in the FAC—i.e., that Exhibit 18 “show[s] that Medicaid

    patients would be directed to Denver facility prior to even assessing them.” See (Doc. #

    74 at ¶ 152). It is well established that Ms. Lovato may not amend her complaint by

    adding factual allegations in response to Defendants’ Motions to Dismiss or through

    objections to the Recommendation. See Jojola v. Chavez, 55 F.3d 488, 494 (10th Cir.

    1995) (holding that a court is limited to assessing the legal sufficiency of the allegations

    contained within the four corners of the complaint) (citation omitted); Wilson v. Jenks,

    Case No. 12–CV– 02495–RM–KMT, 2014 WL 6515336, at *4 (D. Colo. Nov. 20, 2014)

    (same). The Court may overrule Plaintiff’s objection on this basis alone.

           However, even if the Court were to consider Ms. Lovato’s new argument, Exhibit

    18 does not establish that patients who were on ventilators, in sepsis, and unstable

    required ICU treatment; nor did Ms. Lovato specifically plead that in the FAC. Upon

    review of the FAC and Exhibit 18, the Court agrees with Judge Wang’s conclusions that

    “Ms. Lovato’s vague and conclusory allegations, without factual support, fail to establish

                                                 20
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 21 of 28




    fraud with the requisite particularity” and that Exhibit 18 does not indicate that Kindred

    or Dr. Yaeger “in fact sent patients to the Aurora LTACH when the patients needed care

    provided only at the Denver LTACH.” (Doc. # 134 at 31.) Ms. Lovato’s objections are

    overruled.

                       iv.      Fraudulent billing for patient admissions that did not meet
                                the statutory requirements

           In the FAC, Ms. Lovato alleges that Defendants Kindred and Yaeger have

    delegated the admission of patients to Dr. Yaeger’s wife, Robin Yaeger, even though

    she is not a licensed practitioner and does not possess admitting privileges as required

    by Colorado law. (Doc. # 74 at ¶¶ 143–144.) Ms. Lovato further alleges that Ms. Yaeger

    admitted Medicare/Medicaid patients to the LTACHs without involvement of a licensed

    practitioner or physician with admitting privileges on at least the dates of March 27,

    2015; March 30, 2015; and March 31, 2015. (Id. at ¶ 145.) Ms. Lovato asserts that

    Defendants sought reimbursement from the Government for such admissions, thereby

    submitting legally false claims based on their express or implied certification that

    admissions to the LTACHs complied with the conditions of reimbursement.

           Judge Wang concluded that Ms. Lovato failed to allege that Ms. Yaeger admitted

    Medicare/Medicaid patients or that Kindred and Dr. Yaeger sought reimbursement for

    such admissions. Ms. Lovato objects to Judge Wang’s Recommendation on the bases

    that Judge Wang failed to draw all inferences in her favor, erroneously concluded that

    Ms. Lovato had not alleged the “who,” “what,” “when,” “where,” and “how” of

    Defendants’ fraud, and improperly required the exhibit incorporated by reference into

    the FAC to be a smoking gun. The Court disagrees.
                                                 21
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 22 of 28




           Upon review of Ms. Lovato’s allegations concerning Ms. Yaeger’s admissions,

    the Court finds that Ms. Lovato has failed to plead this claim with particularity. Ms.

    Lovato alleges only that Defendant Yaeger and Defendant Kindred submitted claims to

    Medicare and Medicaid for patient admissions that occurred on, inter alia, March 27, 30,

    and 31 of 2015, despite the fact that such admissions did not comply with state and

    federal regulatory requirements. With respect to Defendants’ alleged false certifications,

    Ms. Lovato’s factual allegations are insufficient.

           A survey of Tenth Circuit FCA case law makes clear that Ms. Lovato’s allegations

    are vague and conclusory. For example, in U.S. ex rel. Lemmon v. Envirocare of Utah,

    Inc., 614 F.3d 1163, 1169 (10th Cir. 2010), the Tenth Circuit concluded that the plaintiffs

    had satisfied the Rule 9(b) pleading burden where they “provided the dates, numbers,

    and amounts of [the defendant’s] requests for payment under its contracts with the

    government” and “further alleged that each request for payment submitted during the

    pertinent time period was paid in full by the government.” Specifically, the plaintiffs had

    alleged, in relevant part, the names of the employees responsible for submitting false

    claims to the Government, the payment requests submitted, the dates of submission,

    and the amounts sought. Id. at 1172; see also United States ex rel. Clark v.

    UnitedHealth Grp., Inc., No. CV 13-00372 MV/CG, 2016 WL 9777207, at *6 (D.N.M.

    Sept. 22, 2016) (rejecting relator’s contention that Rule 9(b) does not require allegations

    of specific false claims and concluding that “[w]ithout alleging any dates of specific false

    claims made by any Defendants, Relator fails to plead with particularity that Defendants

    submitted false claims with knowledge or reckless disregard for their falsity”). In this

                                                 22
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 23 of 28




    case, Ms. Lovato alleges three dates on which Ms. Yaeger allegedly made admissions

    decisions, but she only conclusorily alleges that Defendants Yaeger and Kindred

    submitted false claims with respect to those admitted patients. Without further factual

    support, Ms. Lovato has not alleged specific false claims, and her FCA claims must fail.

           Moreover, the Court disagrees with Ms. Lovato’s contention that Judge Wang

    “required the exhibit [Exhibit 17] to be a smoking gun” and “failed to take Lovato’s

    allegations as true and draw all inferences in [her] favor[.]” (Doc. # 137 at 13.) First, with

    respect to Exhibit 17, Ms. Lovato incorporated said exhibit by reference into the FAC to

    provide support for her allegation that “Defendants Kindred and Yaeger have delegated

    the admission of patients to Defendant Yaeger’s wife, Robin Yaeger, even though she is

    not a licensed practitioner and does not possess admitting privileges as required by

    Colorado law.” (Doc. # 74 at 32.) However, in reality, Exhibit 17 includes a statement by

    Ms. Yaeger that “all admits will . . . be run through me and I will assign a physician to

    the admission.” (Doc. # 70-18 at 1.) Therefore, although Judge Wang explicitly assumed

    that Ms. Lovato’s allegations were true, despite Exhibit 17’s indication to the contrary,2

    Judge Wang permissibly could conclude that the exhibit controls because of the conflict

    between Ms. Lovato’s allegations and the contents of the exhibit. Brokers' Choice of

    Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1105 (10th Cir. 2017) (explaining that

    “although we accept all well-pleaded allegations as true and draw all reasonable



    2 Judge Wang stated as follows: “Even assuming Ms. Yaeger was solely responsible for
    inpatient admissions to the LTACHs, a point that is not clear from the document Ms. Lovato
    relies on, . . . Ms. Lovato provides only one instance where Kindred admitted a Medicaid patient
    based on Ms. Yaeger’s admission decision.” (Doc. # 134 at 32.)
                                                      23
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 24 of 28




    inferences in favor of the plaintiff, if there is a conflict between the allegations in the

    complaint and the content of the attached exhibit, the exhibit controls.”) (citing Jackson

    v. Alexander, 465 F.2d 1389, 1390 (10th Cir. 1972)). Therefore, Ms. Lovato’s objections

    to Judge Wang’s treatment of Exhibit 17 and Ms. Lovato’s allegations are overruled.

           2.      Wrongful Discharge in Violation of Public Policy Claim

           In the FAC, Ms. Lovato brings claims against Kindred for retaliatory discharge

    pursuant to the FCA (Claim 4) and the CMFCA (Claim 8)3 and a state-law claim for

    wrongful discharge in violation of public policy (“WDPP”) (Claim 9). In her

    Recommendation, Judge Wang concluded that Ms. Lovato’s WDPP claim should be

    dismissed with prejudice because it is predicated on the same facts underlying her

    federal retaliatory discharge claim. Ms. Lovato objects to Judge Wang’s conclusions on

    the bases that her WDPP claim is not duplicative of her FCA retaliation claim because it

    is based on facts that are broader than the FCA retaliation claim, including that her

    WDPP claim is based on concerns of patient safety that were distinct from her concerns

    about the submission of false claims. Ms. Lovato’s arguments are unpersuasive.




    3 The FCA includes a “whistleblower provision to protect employees from retaliation,” which
    extends to current employees at the time of the retaliatory conduct. Potts v. Ctr. for Excellence
    in Higher Educ., Inc., 908 F.3d 610, 613-14 (10th Cir. 2018) (discussing 31 U.S.C. § 3730(h)).
    This provision protects against retaliation “because of” a whistleblower’s protected activity, i.e.,
    steps “in furtherance of” either a qui tam suit or “other efforts to stop 1 or more violations” of the
    FCA of which the employer was aware. Armstrong v. The Arcanum Grp., Inc., 897 F.3d 1283,
    1286 (10th Cir. 2018) (quoting 31 U.S.C. § 3730(h)(1)). The CMFCA contains a whistleblower
    protection provision that mirrors the FCA for any employees retaliated against “because of
    lawful acts done by the employee . . . in furtherance of an action under this section or in
    furtherance of an effort to stop any violations of section 25.5-4-305.” Id. § 25.5-4-306(7)(a).

                                                      24
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 25 of 28




           First, the Court notes that Ms. Lovato raised the argument that her patient safety

    concerns are distinct from her submission of false claims for the first time in her

    Objection. Therefore, Ms. Lovato waived this argument. See, e.g., Parks v. Persels &

    Assocs., LLC, 509 B.R. 345, 357 (D. Kan. 2014) (“Generally, courts do not consider

    new arguments and new evidence raised in objections to a magistrate judge's report

    and recommendation that were not raised, and thus were not considered, by the

    magistrate judge.”) (citing Grant v. Bradt, 2012 WL 3764548, at *4 (S.D.N.Y. 2012)).

           Turning to the arguments before Judge Wang, the Court agrees with Kindred’s

    assertion that Ms. Lovato has not cited any authority that establishes that she may

    maintain a WDPP claim predicated on the same facts underlying her FCA retaliation

    claim. Ms. Lovato cites to Rocky Mountain Hosp. & Med. Serv. v. Mariani, 916 P.2d 519

    (Colo. 1996), and Martin Marietta Corp. v. Lorenz, 823 P.2d 100, 110 (Colo. 1992), in

    support of her objections. However, neither the plaintiff in Lorenz nor the plaintiff in

    Mariani brought a federal statutory claim for wrongful discharge in addition to their state-

    law WDPP claim. Further, the Colorado Court of Appeals has held that no public policy

    exception to the at-will employment doctrine exists where a statutory wrongful discharge

    remedy applies. See, e.g., Corbin v. Sinclair Marketing, Inc., 684 P.2d 265 (Colo. App.

    1984) (acknowledged by Colorado Supreme Court in Lorenz, 823 P.2d at 107 n. 5); see

    also Gamble v. Levitz, 759 P.2d 761, 765 (Colo. App. 1988) (holding summary

    judgment was proper on WDPP claim because no public policy exception was available

    where there was a statutory wrongful discharge remedy) (citing Corbin).



                                                 25
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 26 of 28




           This Colorado case law is consistent with the cases out of this District and the

    Tenth Circuit, issued after Lorenz and Mariani, that have held a WDPP claim is

    unavailable where the plaintiff has brought a federal statutory claim for wrongful

    discharge. See Stout v. Gyrodata, Inc., 560 F. App'x 765, 766–67 (10th Cir. 2014)

    (affirming dismissal of WDPP claim predicated on the filing of an Occupational Safety

    and Health Administration complaint because the statute provided a wrongful

    termination remedy); Ybarra v. Comprehensive Software Sys., LLC, No. 18-CV-01679-

    NYW, 2019 WL 266310, at *8 (D. Colo. Jan. 18, 2019) (dismissing WDPP claim

    predicated on same facts underlying Title VII claim) (collecting cases); Hein v. AT&T

    Operations, Inc., No. 09-CV-00291-WYD-CBS, 2010 WL 5313526, at *6 (D. Colo. Dec.

    17, 2010) (dismissing WDPP claim predicated on retaliation in violation of the

    Sarbanes–Oxley Act of 2002 because the statute provided a wrongful termination

    remedy); Caspar v. Lucent Techs., Inc., 280 F. Supp. 2d 1246, 1249 (D. Colo. 2003)

    (“Caspar's pursuit of the wrongful discharge claim in addition to her Title VII claim is

    contrary to established limitations on the nature and reach of the state law claim. . . .The

    Colorado courts have expressly disallowed its application where a statute provides a

    wrongful discharge remedy. . . .Given the availability of Caspar's Title VII remedies,

    therefore, Colorado authority indicates the wrongful discharge claim is not available.”).

    Judge Wang properly relied on these cases in recommending that Ms. Lovato’s WDPP

    claim should be dismissed with prejudice.




                                                 26
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 27 of 28




                                        IV.     CONCLUSION

               For the foregoing reasons, it is ORDERED as follows:

                      The December 14, 2020 Recommendation of United States Magistrate

                       Judge (Doc. # 134) is AFFIRMED AND ADOPTED as an Order of this

                       Court;

                      Malley’s Motion to Dismiss (Doc. # 96) is GRANTED;

                      Western’s Motion to Dismiss (Doc. # 125) is GRANTED;

                      Plaintiff/Relator Lovato’s claims against Defendants Western and

                       Malley are hereby DISMISSED WITHOUT PREJUDICE, and

                       Defendants Western and Malley are DISMISSED from this action;

                      Kindred’s Motion to Dismiss (Doc. # 95) and Dr. Yaeger’s Motion to

                       Dismiss (Doc. # 98) are GRANTED IN PART AND DENIED IN PART

                       as follows:

                           o Ms. Lovato’s WDPP claim against Defendant Kindred (Claim 9)

                                is DISMISSED WITH PREJUDICE;4

                           o Ms. Lovato’s FCA/CMFCA claims against Kindred and Dr.

                                Yaeger for fraudulent billing remain;

                           o Ms. Lovato’s retaliatory discharge claims under the FCA and

                                CMFCA (Claims 4 and 8) remain;


    4
     Whether Ms. Lovato may bring a WDPP claim against Kindred is a question of law.
    Accordingly, the deficiencies in Ms. Lovato’s WDPP claim cannot be cured by further
    amendment of her complaint, and dismissal with prejudice is warranted. See Anderson v.
    Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (explaining “amendment is futile if the complaint,
    as amended, would be subject to dismissal.”).
                                                   27
Case 1:15-cv-02759-CMA-NYW Document 145 Filed 03/22/21 USDC Colorado Page 28 of 28




                     Ms. Lovato is allowed 30 days to amend the FAC to correct the

                      pleading deficiencies identified in this Order with respect to the

                      following claims against Defendants Kindred and Yaeger: Ms. Lovato’s

                      reverse false claims (Claims 3 and 7) and FCA/CMFCA claims for

                      violations of the Anti-Kickback Statute, the Stark Law, manipulation of

                      DRGs, fraudulent discharging of patients, diversion of patients to

                      hospitals that reimbursed at higher rates, and patient admissions that

                      did not meet the statutory requirements (Claims 1, 2, 5, and 6);

                     If Ms. Lovato fails to amend her complaint on or before April 21,

                      2021, said claims will be dismissed.5

             DATED: March 22, 2021


                                                       BY THE COURT:


                                                       ______________________________
                                                       CHRISTINE M. ARGUELLO
                                                       United States District Judge




    5With the exception of the WDPP claim, Ms. Lovato’s claims are subject to dismissal for
    pleading deficiencies. The Court cannot at this time conclude that further amendment of the
    complaint would be futile. Therefore, the Court provides Ms. Lovato the opportunity to amend
    her complaint with respect to her claims against Defendants Kindred and Yaeger. The Court
    does not provide Ms. Lovato the opportunity to amend her FAC with respect to Defendants
    Western and Malley because Ms. Lovato did not object to Judge Wang’s recommendation to
    dismiss both Western and Malley from this action.
                                                    28
